Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 19, 2015

                                    No. 04-15-00125-CR

                                Ex Parte Hector RAMIREZ,
                                         Appellant

                 From the 227th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR2894-W1
                      Honorable Kevin M. O'Connell, Judge Presiding


                                       ORDER

       Appellant’s motion for extension of time to file motion to dismiss is GRANTED. Time is
extended to November 6, 2015.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court